Title: From George Washington to Philip Van Rensselaer, 27 December 1780
From: Washington, George
To: Van Rensselaer, Philip


                        
                            Sir
                            Head Quarters New Windsor 27th Decr 1780
                        
                        I am informed by Colo. Hamilton that the Board of War have it in contemplation to break up the Armoury at
                            Albany, or put it upon some other foundation. This was the first I had heard of it. I will make enquiry into the matter,
                            and, if possible, have a Work of so much utility continued at so convenient a place as Albany—Colo. Hamilton also
                            mentioned that you were in want of leather for the Works, but could not obtain it without a special order. I for that
                            reason inclose one on the Deputy Commy of Hydes to supply you with the quantity necessary.
                        I am pleased to find by the letter which accompanied your last Return, that you had got the Armourers to work
                            again. I am &c.

                    